*391The opinion of the Court was delivered by
Knox, J.
We are satisfied that the Court of Common Pleas committed no error in permitting the bill of lading to be read to the jury. It is true that no evidence was given that “ E. C. Stout” was the owner, master, or clerk of the steamboat Waverley; but the bill offered in evidence was proved to be genuine by the fact that it was delivered by the officers of the boat to the consignee, as the bill of lading for the iron then delivered to them. It was part of the transaction itself; and, in connexion with the other evidence in the case, established the fact that the 58 tons of metal received by Michael Allen & Co. from the steamboat Waverley in November, 1846, belonged to Wilson, Campbell & Willards. If the evidence had gone no farther, it would of course have been immaterial, as the metal in dispute was no part of the 58 tons; but as we are not furnished with all the evidence, it is our duty to presume that the plaintiffs proved that the metal left by the boat at Dead Man’s Ripple was taken by the defendant, and that it was a part of the same lot, the residue of which was delivered to the consignees, November, 1846. The bill of lading delivered by the officers of the boat to the consignees contemporaneously with the metal, was the written declaration of the party so delivering it, that the metal'belonged to the plaintiffs; and, being a declaration accompanying an act, was legal evidence of ownership.
Judgment affirmed.